Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, corresponding claims 1-3 and 16-17 in the reply filed on 10/04/2022 is acknowledged.  The traversal is on grounds:
“there is no indication in the Action of how the groups of the single embodiment of the invention have different classifications or how they acquired a separate status in the art due to any recognized divergent subject matter or how, apart from specific search queries for individual features, different fields of search are required due to, for instance, different classes/subclasses” in the second last paragraph of page 2 of the remarks. A sharpening device with a general detector or sensor for detecting a general blade edge can be searched in USPC class 76, 83, 30, and 451 and CPC B24B3/$, B24B49/$, B26B21/$, A63C11/06,08, B26D3/$, B26D1/$, however, each of groups has a specific feature and it requires to have an additional different search query as set forth in the section 1 of the restriction requirement mailed on 08/04/2022. For examples,
Group I. Claims 2 and 17,  drawn to a blade detection system with an output display and a visual output, with specific search queries of “display with visual” in an additional class G01N29/0609. 
Group II. Claims 4 and 18 drawn to a blade detection system with a pivot support cradle, with specific search queries of “a pivot support cradle” in an additional class B24B23/02. 
Group III. Claims 5, 8-13 and 19, 21-25 drawn to a blade detection system with a support structure including 1st and 2nd walls or surfaces and a guidance and sensing channel, with specific search queries of “1st and 2nd walls or surfaces and a guidance and sensing channel” in an additional class B24B49/10. 
Group IV. Claims 6-7 and 20 drawn to a blade detection system with a reflective optical sensor, with specific search queries of “a reflective optical sensor” in additional class B24B49/12, 17/06. 
Group V. Claims 14 and 26 drawn to a blade detection system with a rolling support mechanism, with specific search queries of “a rolling support mechanism” in an additional class B24D15/02. 
Group VI. Claims 15 and 27 drawn to a blade detection system with a user input, with specific search queries of “a user input” in an additional class B24B33/06. 
Applicant argues that Applicant certainly does not wish to impose an undue burden on the examiner or the search is for one group would lead to references for the other groups (“if they existed in the prior art, a single search query could locate all listed aspects of the Applicant’s blade sharpening and sharpness detection system”, page 13 of the remarks). Upon searching for the elected group, Examiner confirmed that there would be a divergent search for the other groups. For example, Group I would require a specific search query or text searching for an output display and a visual output in the blade detection system arts which don’t show a pivot support cradle and Group II would require a specific search query or text searching for a pivot support cradle in the blade detection system arts that may not show an output display and a visual output …
Furthermore, as evidenced by rejection below, art found for one set of claims does not apply to another set of claims, thus leading to divergent examination processes for each group. Therefore, there would be a serious search and/or examination burden if all groups are examined together.
Applicant argues that the term “independent” and “distinct” invention as claimed in one application as set forth in pages 14-16 of the remarks, the argument is acknowledged, but it is not persuasive because each group is independent and distinct. For the example above, the device of claims 1-3 and 16-17 (because claims 1, 3, 16 have generic features and are examined with any elected group) does not require or relate with the pivot support cradle of the device of claims 1, 3- 4 and 16, 18 (because claims 1, 3, 16 have generic features and are examined with any elected group) and conversely, the device of claims 1, 3- 4 and 16, 18 does not require or relate with the output display and the visual output of the device of claims 1-3 and 16-17. Similar analysis is for other groups. There is two-way patentable independent and distinction between each group. See MPEP 803, section II Guidelines.
Please note that all groups do overlap in some of subject matters, but don’t overlap in scope and all groups are considered to be mutually exclusive.  See MPEP 806.05 (near the end) for the meaning of the phrase “not overlapping in scope”.
For reasons above and MPEP 803, section II Guidelines, the arguments are not found persuasive because there would be a serious search and/or examination burden if all groups are examined together because each group is independent and distinction that requires a different search query (see the discussion above, MPEP 803, Restriction-When proper “independent…and or distinct”, and  MPEP 808.02. section C “employing different search queries”). 
The requirement is still deemed proper and is therefore made FINAL. Thus, claims 1-3 and 16-17 are elected and examined below.
Please note that if the independent claim is later determined to be allowable, claims properly dependent therefrom will be rejoined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In this case, the abstract is objected because of the unnecessary information of “O’Connell Law Office…Patent File Reference: ELJ-101US” on the top page should be deleted. Appropriate correction is required.
Also, the abstract, lines 1-2 are disclosed herein is confusing because it appears to contain multiple embodiments (A blade sharpness detection system and a combined blade sharpening and blade sharpness detection system) and is not directed to the preferred embodiment. To make it clearer, the lines 1-2 should be amended sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The lengthy specification (27 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
For example, the unnecessary information of “O’Connell Law Office…Patent File Reference: ELJ-101US” on each top page and all information of the Inventors of the pages 1-2 should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 3 is confusing. The preamble of claim 1 is “a blade sharpness detection system”.  From this preamble, it appears Applicant is seeking protection for the blade sharpness detection system by itself, without a blade sharpening feature or a blade sharpening mechanism.
However, in the body of claim 3 is the phrase “further comprising a blade sharpening mechanism retained by the housing”.   There are two lines of thought on this; One is that claim should be interpreted as a combination of the blade sharpness detection system with the blade sharpening mechanism, which is seemingly not what the preamble suggests.  Two is that it is not a combination, but then it is not clear what structural scope to give the language in the body of the claim 3.  Would a blade sharpness detection system for inspecting a blade meet this, even if there was no teaching of a blade sharpening mechanism?  What structure of claim 3 is being claimed?  If the blade sharpening mechanism is not positively recited, then any prior art held against it would not need to show a blade sharpening mechanism, it would only need to show the structure of the blade sharpness detection system, right?
 Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hessler et al (US 2019/0358763) hereinafter Hessler.
Regarding claims 1 and 16, Hessler shows A blade sharpness detection system (20, Para. 44 “a display…an optical sensor”) with a blade sharpening system (Figures 10-11 and Para. 24 “an electric knife sharpener having an observation device integrated into a common housing having a grinding surface for sharpening a blade” and Para. 69 “one of the grinding surfaces of the electric knife sharpener 210”) for permitting a sharpening of a blade (2) and a determination of a sharpness of a blade in a single system (Para. 59 and Para. 69), the system comprising: 
a housing (222); 
a blade sharpening mechanism (220, Figures 10-11) retained by the housing; 
an optical inspection unit (Para. 49 “the sensor element 120…an optical camera”) retained by the housing (Figures 10-11), wherein the optical inspection unit is operative to inspect blade sharpness optically (Para. 49 and Figures 7-8); and 
a blade positioning and guidance mechanism retained by the housing wherein the blade positioning and guidance mechanism (parts 22, 27, Figures 5-6, form a V-shape for positioning and guiding a blade to align with the observation device 120) is disposed to position and guide the blade in relation to the optical inspection unit (Figure 6); 
whereby the blade (2) can be positioned by use of the blade positioning and guidance mechanism and whereby the sharpness of the blade in a position localized to the optical inspection unit can be inspected by the optical inspection unit (Figure 6).
Regarding claims 2 and 17, Hessler further shows an output display (a display screen 112, 113, Figure 4) operative to provide a visual output of the sharpness of the blade in the localized position (Para. 41 “The user interface 112 may include a display screen 113 used to show the observations or data collected by the observation device 20” and Para. 42).
Regarding claim 3, as best understood, Hessler shows the housing (see the discussion in claims 1 and 16 above), wherein the optical inspection unit and the blade positioning and guidance mechanism are retained by the housing and further comprising the blade sharpening mechanism retained by the housing whereby the blade can be sharpened and positioned and guided for optical inspection of blade sharpness (see the discussion in claims 1 and 16 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 1167952 and US 20070197148 appear showing a blade sharpness detector system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/20/2022